DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from John Ross Flynt (Reg. No.72817) on 07/23/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method for locating one or more bed boundaries with a downhole tool comprising:
disposing a downhole tool into a wellbore, wherein the downhole tool comprises a transmitter and a receiver;
broadcasting a signal from the transmitter;
measuring the signal response to obtain wellbore wall resistivity with the receiver;
extracting a vertical voltage measurement from the wellbore wall resistivity;
deconvolving the vertical voltage measurement with an impulse response to obtain an apparent resistivity; 
determining the impulse response, wherein the determining comprises:
calculating a two-dimensional modeled response of a thin horizontal bed in the two-dimensional plane;
obtaining a two-dimensional ideal system response of the thin horizontal bed; and
constructing a two-dimensional [[new]] impulse response through linearly combining the modeled impulse response and the ideal system response;
calculating a derivative of the apparent resistivity and finding one or more peaks of the derivative; and
identifying a location of the one or more bed boundaries based on at least one or more peaks of the derivative, apparent resistivity, or voltage response.

8.	(Currently Amended) A well measurement system for locating one or more bed boundaries comprising:
a downhole tool, wherein the downhole tool comprises:
a pad;
an arm, wherein the arm extends the pad from the downhole tool;
a receiver disposed on the pad; and
a transmitter disposed on the pad;
a conveyance, wherein the conveyance is attached to the downhole tool; and
an information handling system, wherein the information handling system is configured to:
measure wellbore wall resistivity with the downhole tool; 
extract a vertical voltage measurement from the wellbore wall resistivity; 
deconvolve the vertical voltage measurement with an impulse response to obtain an apparent resistivity; 
calculate a two-dimensional modeled response of a thin horizontal bed in the two-dimensional plane;

obtain a two-dimensional ideal system response of the thin horizontal bed; and
construct a two-dimensional [[new]] impulse response through linearly combining the modeled impulse response and the ideal system response; and
calculate a derivative of the apparent resistivity and find one or more peaks of the derivative to determine the locations of the one or more bed boundaries.

10.	(Currently Amended) The well measurement system for locating bed boundaries of claim 8, wherein the information handling system is configured to display the locations of the one or more bed boundaries 

15.	(Currently Amended) A method for locating one or more bed boundaries in a two-dimensional plane comprising: 
calculating a two-dimensional modeled impulse response of a thin horizontal bed in the two-dimensional plane;

obtaining a two-dimensional ideal system response of the thin horizontal bed; and
constructing a two-dimensional [[new]] impulse response through linearly combining the modeled impulse response and the ideal system response; and
determining the location of the one or more bed boundaries using the two-dimensional impulse response.

16.	(Currently Amended) The method of claim 15 wherein determining the location of the one or more bed boundaries using the two-dimensional impulse response comprises 
disposing a downhole tool into a wellbore;
measuring the signal response to obtain wellbore wall resistivity with the downhole tool;
extracting a vertical voltage measurement from the wellbore wall resistivity;
deconvolving the vertical voltage measurement of a two-dimensional region with the two-dimensional new impulse response; and
calculating a derivative of a new apparent resistivity and finding a peak to determine the location of the one or more bed boundaries.

Response to Arguments
Applicant’s arguments, see page 8, filed 04/08/2021, with respect to claim objections have been fully considered and are persuasive.  The objections of claims 1, 8-10, and 12 has been withdrawn. 

Applicant’s arguments, see page 8, filed 04/08/2021, with respect to rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Applicant’s arguments, see page 8, filed 04/08/2021, with respect to rejections under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. 

pages 8-10, filed 04/08/2021, with respect to rejections Under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn. 

Applicant’s arguments, see pages 10-11, filed 04/08/2021, with respect to rejections Under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 1-14 and 16-20 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
Representative independent claim 15 recites:
15.	(Currently Amended) A method for locating one or more bed boundaries in a two-dimensional plane comprising: 
calculating a two-dimensional modeled impulse response of a thin horizontal bed in the two-dimensional plane;
obtaining a two-dimensional ideal system response of the thin horizontal bed; and
constructing a two-dimensional [[new]] impulse response through linearly combining the modeled impulse response and the ideal system response; and
determining the location of the one or more bed boundaries using the two-dimensional impulse response.

Regarding representative independent Claim 15, Goswami et al. (US 20060161352 A1), hereinafter “Goswami” is considered the closest prior art of record. Goswami, as best understood by the 
a two-dimensional plane and a two-dimensional modeled impulse response;

Claims 1 and 8 are allowed for similar reasons.
Claims 3-7, are allowed by virtue of their dependence on claim 1.
Claims 9-14 are allowed by virtue of their dependence on claim 8.
And Claims 16-21 are allowed by virtue of their dependence on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        07/26/2021

/DANIEL R MILLER/Primary Examiner, Art Unit 2863